Exhibit 10.14.a

 

FIRST AMENDMENT

OF

FMC CORPORATION NON-QUALIFIED SAVINGS AND INVESTMENT PLAN

 

WHEREAS, FMC Corporation (the “Company”) maintains the FMC Corporation
Non-Qualified Savings and Investment Plan (the “Plan”); and

 

WHEREAS, since its spin-off of FMC Technologies, Inc., the Company has allowed
participants in the Plan to continue to hold or sell balances in the FMC
Technologies, Inc. Stock Fund in the participants’ discretion, but has
prohibited new investments in the FMC Technologies, Inc. Stock Fund;

 

WHEREAS, the Company now deems necessary and desirable to amend the Plan to
eliminate the FMC Technologies, Inc. Stock Fund from the investment options
offered under the Plan; and

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Article IX
of the Plan, the Plan is hereby amended effective as of July 1, 2003, as
follows:

 

Section 6.1 Deemed Investments is here by amended by adding the following to the
end thereof:

 

(e) “Effective July 1, 2003 the FMC Technologies Stock Fund will be eliminated
as a Permitted Investment in the Plan. The Company will direct the Trustee to
sell any balances remaining in the FMC Technologies Stock Fund on June 30, 2003
and reinvest the proceeds from such sale into another Permitted Investment under
the Plan to be designated by the Company at the time. It is currently
anticipated that any remaining balances in the FMC Technologies Stock Fund will
be transferred to the Fidelity Retirement Government Money Market Portfolio.”

 

IN WITNESS WHEREOF, the undersigned officer has executed this amendment on
behalf of the Company, this 12th day of August 2002.

 

FMC CORPORATION By:  

/s/ Kenneth R. Garrett

   

--------------------------------------------------------------------------------

   

Kenneth R. Garrett

Vice President Human Resources

 